Shientag, J.
(concurring). The reasonable construction of the will is that the testatrix intended to give her nephew, the life beneficiary, only the power of disposition exercisable by will, or by statute in default of a will, if he left him surviving children of his own (not adopted), which children will hereafter be referred to for the purposes of this opinion as “ natural children ”. Such an interest constitutes a testamentary power of appointment whether or not it is so specifically characterized. ,
The will is “ instinct ” with an intention to benefit the natural children of the life beneficiary. It is my opinion, there*56fore, that this testamentary power of appointment should be construed, under the circumstances here presented, not as a general power of appointment but as a special power limited to the natural children of the life beneficiary him surviving. It seems to me that, unless we construe the will as granting a limited power of disposition, we disregard entirely the basic fact that the testatrix made the ultimate disposition of the principal of this trust dependent on the survivorship of natural children. The reasonable interpretation is that the corpus is to be distributed to the children as the life beneficiary designates in his will or to them equally in default of the will (Matter of Hoffman, 201 N. Y. 247, 253). However, none of my colleagues agrees that the power of disposition should he construed as a special power limited to the natural children surviving the life beneficiary. Two of my colleagues have construed the power of disposition as a general power. Under such a construction the life beneficiary is at least empowered to confer a substantial benefit upon these children appellants. It is for that reason that I concur in the result reached in the opinion of Van Voorhis, J.
Callahan, J., concurs in opinion of Van Voorhis, J.; Shientag, J., in separate opinion, concurs in result reached by opinion of Van Voorhis, J.; Glennon and Cohn, JJ., dissent and vote to affirm.
Decree, so far as appealed from, modified in accordance with the opinion of Van Voorhis, J., and as so modified affirmed, with costs to the appellants and respondents, payable out of the fund. Settle order on notice.